Case 2:17-cv-03934 Document 53 Filed 03/28/19 Page 1 of 2 Page|D #: 562 _

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

JIMMIE C GARDNER
Plaz'ntz`ff,

V- Civil Action No. 2: l 7~cv-03 934
Honorable John T. Copenhaver, Jr.

KANAWHA COUNTY, WEST VIRGINIA,
KANAWHA COUNTY COMMIS SION,
KANAWHA COUNTY PROSECUTING,
ATTORNEY, in his official capacity,
WILLIAM C. FORBES, REAGAN E.
WHITMYER, JOHN J. FRAIL,
CHARLESTON POLICE DEPARTMENT
Defendants.

DISMISSAL ORDER

NOW COMES the Plaintiff, by counsel, and comes the Defendant, the Charleston
Police Department, by counsel, and hereby represent to the Court that all matters in controversy
between and among these parties have been fully settled and compromised and the parties
jointly move the C<)urt to dismiss Defendant, Charleston Police Departrnent, from this matter
with prejudice

lt appearing to the Court proper so to do, it is ORDERED that the Charleston Police
Department is hereby, DISMISSED, with prejudice, from the above-styled action and the
parties shall bear their own attomey’s fees and costs incurred in the action.

ENTER: This 28 day of March , 2019, v

0/~..7…

Ho\norable John T. Copenhaver, Jr’., Judge
Prepared by:

[s;[. Kar`en Tracy- McEl§ii'nny;_
Karen Traoy McElhinny, Esquire (WVSB #7517)

Shuman, McCuskey & Slicer, PLLC
Post Office Box 3953
Charleston, WV 25339
(304)345-1400
Counsel for Defendant Charleston Police Departmenz‘

Case 2:17-Cv-O3934 Document 53 Filed 03/28/19 _Page 2 of 2 Page|D #: 563

Agreed to by:

/s/ Robert P. Dunlap`,__ll.
Rcbert P. Dunlap, II, Esq. (WVSB 10012)

208 Main Street

Beckley, WV 25801

Phone: (304) 255-4762

Fax: (304) 255_~4760 b

E~mail: ,robertd'unla )es &)‘vmail.c'o'm

 

and

Seott Bolden, Esq. (DC No. 428758)
Miehael B. Roberts, Esq. (DC No. 976409)
Reed Smith LLP
1301 K Street, NW
Suite IOOO-East Tower
Washington, DC 20005

Counselfor Plaz'n¢z'jj’

